UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7003



GEORGE R. WERTZ, JR.,

                                              Plaintiff - Appellant,

          versus


LEE FOSTER, Sheriff; JERRY WRIGHT; TODD JOHN-
SON; DANNY GILLIAM; DAVID E. RUSHTON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CA-96-2858-4-22BE)


Submitted:   November 17, 1998         Decided:     December 15, 1998


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George R. Wertz, Jr., Appellant Pro Se. James Spencer Verner, III,
Newberry, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Wertz, Jr., appeals the district court’s orders grant-

ing summary judgment against him on his complaint filed under 42

U.S.C.A. §§ 1983, 1985(3), 1986 (West Supp. 1998). We have reviewed

the record and the district court’s opinions and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Wertz v. Foster, No. CA-96-2858-4-22BE (D.S.C. June 5,

1998). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2